Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   October 01, 2015

The Court of Appeals hereby passes the following order:

A15A1935. CHESTNUT v. CITIMORTGAGE, INC.

             On June 11, 2015, this appeal was docketed in this Court. Court of
Appeals Rule 23 (a) provides that appellant's brief shall be filed within 20 days after
the appeal is docketed. Court Rule 23 (a) also provides that any motion for extension
of time to file appellant's brief and enumeration of errors must be filed before the date
the documents are due or the Court may dismiss the appeal. Smith v. R. James
Properties, Inc., 292 Ga. App. 317 (665 SE2d 19) (2008).
      Upon motion, this court granted the appellant a 30-day extension of time and
directed him to file his brief by July 21, 2015. As of September 15, 2015, the
appellant has not filed a brief or an additional motion for an extension of time.
Accordingly, this appeal is ordered DISMISSED. Court of Appeals Rules 7, 16 (b),
23 (a).
      Further, as this is the eighth unsuccessful related appeal or application for
appeal, the appellant is ordered to SHOW CAUSE within 15 days why he should not
be assessed a penalty of up to $2,500 for filing a frivolous appeal.

                                         Court of Appeals of the State of Georgia
                                                                              10/01/2015
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.